Citation Nr: 0941116	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The RO denied service 
connection for PTSD.

In January 2007, the Board remanded the case for additional 
development.  The file as returned to the Board contains 
evidence that supports a grant of the benefit sought on 
appeal.  The Board therefore finds that there has been 
sufficient compliance with the remand directives for the 
Board to proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In April 2004, the Veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU).  
The RO has not addressed that claim, and it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  During service, the Veteran witnessed the drowning of a 
man in his unit.

2.  The Veteran has PTSD related to traumatic experiences 
during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred as a result of events in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  The notice requirements of the VCAA require 
VA to notify the Veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  In this case, the Board is granting the 
benefit sought on appeal.  Therefore, it is not necessary to 
discuss VA's duties to notify or assist the Veteran in 
substantiating the claim.


Service Connection for PTSD

The Veteran is seeking service connection for PTSD.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
38 C.F.R. § 3.304(f)(3).

The Veteran indicates that he had traumatic experiences 
during his service in Panama from 1968 to 1970.  He 
attributes his PTSD to those stressors.  He did not engage in 
combat with the enemy.  Therefore, service records are 
necessary to corroborate the Veteran's testimony that the 
reported stressors occurred.

The Veteran receives VA medical treatment for back 
disability.  In November 2003, he reported nervousness, 
irritability, and sleep disturbance.  A treating physician 
referred him for mental health treatment.  In VA outpatient 
mental health treatment in 2004, the Veteran reported 
depression and nervousness.  He indicated that he was 
ruminating about his experiences in service in Panama.  The 
treating practitioner's assessment was PTSD with depression.  
The claims file contains records of ongoing VA mental health 
treatment from 2005 to 2009.  Treating practitioners have 
continued a diagnosis of PTSD.

In April 2004, the Veteran submitted a claim for service 
connection for depression or PTSD.  He stated that events in 
the war in Iraq reminded him of events during his own 
service.  He indicated that servicemen whom he trained for 
service in Vietnam had died in Vietnam, and that he had 
distressing memories about that.  He reported that he had 
sought VA mental health treatment, and that the treating 
practitioner told him that he had depression and PTSD.  In a 
June 2004 statement of his in-service stressors, the Veteran 
provided the names of men he knew who were killed in Vietnam.

In July 2006, the Veteran testified in support of his PTSD 
claim at video conference hearing before the undersigned 
Veterans Law Judge.  The Veteran reported having traumatic 
experiences during service.  He indicated that he served for 
eighteen months in Panama, training soldiers for jungle 
combat in Vietnam.  He reported that during that time he 
witnessed the drowning death of a Sergeant Williams, a man in 
his unit whom he knew.  He explained that Sgt. Williams was 
rappelling and accidentally fell into a river and drowned.  
The Veteran stated that he saw Sgt. Williams go under, and 
watched as he failed to resurface.  He reported that a search 
recovered Sgt. Williams' body.  He indicated that he had 
flashbacks to seeing Sgt. Williams drown.  He stated that on 
other occasions during rappelling training servicemen came to 
be in danger, and that he participated in rescues on some of 
those occasions.

The Veteran also stated that two classmates of his served and 
died in Vietnam during the time of his service, and that he 
was upset by their deaths.  He also reported that, during 
training exercises, American soldiers accidentally fired 
mortars on or near other American soldiers, including the 
Veteran.  He indicated that some soldiers were wounded in 
these accidents.  The Veteran reported that he first 
experienced symptoms of mental or emotional distress during 
service, in reaction to the traumatic events.  He stated that 
his mental distress became worse in about 2005, and that a VA 
physician treating him for back problems referred him for 
mental health treatment.

In January 2007, the Board remanded the case for additional 
development, including efforts to obtain service record 
corroboration of the stressors the Veteran reported.  In 
March 2007, the Veteran provided more information about the 
mortar fire training incidents.  In September 2007, the VA 
Appeals Management Center sought corroboration of the 
reported stressors from the U. S. Army and Joint Services 
Records Research Center (JSRRC).  The JSRRC issued a response 
later in September 2007.  The JSRRC official reported that 
histories of the Veteran's unit in the Panama Canal Zone in 
1969 and 1970 showed that Sgt. R. L. Williams drowned in a 
lake in April 1970.  The official indicated that the 
histories did not provide the exact date of the drowning.  
The Veteran's service records show that the Veteran remained 
with that unit in the Canal Zone through April 20, 1970.

On VA mental health examination in July 2009, the examining 
psychologist reported having reviewed the Veteran's claims 
file.  The Veteran reported ongoing treatment for PTSD.  He 
related having nightmares, flashbacks, irritability, 
aggression, and withdrawal from family relationships.  The 
examiner observed a depressed mood and a constricted affect.  
The examiner provided diagnoses of PTSD and major depressive 
disorder.  The examiner stated that the Veteran's PTSD 
appeared to be a result of his in-service stressors, 
including the drowning he witnessed and the training 
incidents involving incoming mortar rounds.

Multiple VA mental health professionals have diagnosed the 
Veteran as having PTSD.  The VA psychologist who examined the 
Veteran in 2009 concluded that his current PTSD was linked to 
in-service stressors, including witnessing a drowning.  
Information from JSRRC corroborate that Sgt. Williams drowned 
in April 1970.  While the exact date was not available, the 
Board will resolve all doubt in the Veteran's favor and 
conclude that the drowning occurred during the period the 
Veteran was present (i.e. prior to April 20, 1970).  Thus, 
service connection for the Veteran's PTSD is granted.




ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


